                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:03-cr-00055-FDW-DCK
 UNITED STATES OF AMERICA,                      )
                                                )
 vs.                                            )
                                                )
 (1) ANDREW TIMOTHY JONES,                      )                     ORDER
                                                )
        Defendant.                              )
                                                )

       THIS MATTER is before the Court on Defendant’s Motion for a Reduced Sentence under

the First Step Act (Doc. No. 168) and Motion to Appoint Counsel (Doc. No. 169).

       The Court hereby ORDERS the Government to respond to Defendant’s Motion (Doc. No.

937). The Government shall have ninety (90) days from the date of this Order to file its response

with the Court. The Government shall advise the United States Probation Office if the Government

believes a supplemental Presentence Investigation Report will be required.

       With respect to the Motion to Appoint Counsel, criminal defendants have no right to

counsel beyond their first appeal. E.g., United States v. Kenny, No. 3:01-cr-00185-FDW, 2020

WL 2094116, at *1 (W.D.N.C. Apr. 30, 2020); United States v. Ismel, No. 3:94-CR-00008-1, 2012

WL 113392, at *1 (W.D. Va. Jan. 13, 2012).             Defendant has not shown extraordinary

circumstances warranting the appointment of counsel at this time. The Motion for Appointment

of Counsel (Doc. No. 169) is therefore DENIED.

       IT IS SO ORDERED.                  Signed: July 14, 2021




                                                1
